This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Benjamin D. DUDA
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202100184

                        _________________________

                         Decided: 18 January 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                     Keaton H. Harrell (arraignment)
                        Nicholas S. Henry (trial)

 Sentence adjudged 14 May 2021 by a general court-martial convened at
 Marine Corps Base Camp Lejeune, North Carolina, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 36 months, forfeiture of all pay and allowances,
 and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander W. Scott Stoebner, JAGC, USN
                  United States v. Duda, NMCCA No. 202100184
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2